DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 17 and 22 are objected to because of the following informalities:  
Regarding claim 11, in line 1, “each acoustic emitter” should be --each said acoustic emitter--.  
	Regarding claim 17, in line 1, “a fluid-filled chamber position”  should be --a fluid-filled chamber positioned--.
	Regarding claim 22, in line 5, “emitter” should be --emitters--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 - in line 2 it is unclear if “acoustic energy” is the same or different than “acoustic energy” set forth in claim 1 line 5 and if “at least one contact portion” is the same or different than “at least one contact portion” set forth in claim 6.
	Claim 10 -“the tubular member” line 2 lacks antecedent basis.
	Claim 23 - in line 5, “disposed on adjacent to sides of” is unclear.
	Claim 24 - in line 1, it is unclear if “delivering acoustic energy” is the same or different step than set forth in claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11-15, 19 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanche et al(2018/0296383, hereinafter Blanche).
Claim 1 - Blanche teaches a tissue treatment device comprising: an elongate tubular assembly -100- extending along an axis, a proximal opening, unnumbered but shown in figure 1, adjacent to an interior chamber, shown in cross section in figure 5, adapted for receiving a shaft of a mammalian penis; and a plurality of acoustic energy emitters -156- comprising at least a first acoustic energy emitter -156- and a second acoustic energy emitter -156-, the plurality of acoustic energy emitters configured to produce acoustic energy, where the first acoustic energy emitter and the second acoustic energy emitter are positioned adjacent to sides of the interior chamber to deliver the acoustic energy to sides of the shaft when placed within the interior chamber, see paragraph [0042].
Claim 2 - Blanche teaches the first acoustic energy emitter -156- and the second acoustic energy emitter -156-  are positioned on opposing sides of the interior chamber, see figure 5 and paragraph [0042].
Claim 11 - Blanche teaches each acoustic emitter -156- comprises an electromagnetic device, ultrasonic transducer as set forth in paragraph [0042].
Claim 12 - Blanche teaches a controller configured for modulating parameters of acoustic energy delivery, see paragraph [0039] and the microprocessor for controlling the ultrasound transducers.
Claim 13 - Blanche teaches control of duty cycle, see paragraph [0050].
Claim 14 - Blanche teaches a negative pressure source -70- coupled to the interior chamber.
Claim 15 - Blanche teaches at least one of the plurality of acoustic emitters -156-comprises an electromagnetic device, ultrasonic transducer.
Claim 19 - Blanche teaches a controller, see paragraph [0039] and the microprocessor for controlling the ultrasound transducers, configured for modulating parameters of acoustic energy delivery.
Claim 23 - Blanche teaches a tissue treatment method including positioning a mammalian penile shaft in an interior chamber of an elongate tubular assembly -100-; and delivering acoustic energy to the shaft from one or more acoustic energy emitters    -156- disposed on adjacent to sides of the interior chamber, see figures 3-5.
Claim 24 - Blanche teaches delivering acoustic energy includes delivering acoustic waves along a first transmission axis and a second transmission axis, from both sides of the corpus cavernosum, paragraph [0042].
Claim 25 - Blanche teaches creating a negative pressure environment in the interior chamber, paragraph [0047].


Claim(s) 1-16, 19, 20, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al(10,441,498, hereinafter Zhu).
Claim 1 - Zhu teaches a tissue treatment device including an elongate tubular assembly -200- extending along an axis a proximal opening adjacent -206- to an interior chamber -204- adapted for receiving a shaft of a mammalian penis; and a plurality of acoustic energy emitters -208- comprising at least a first acoustic energy emitter -208- and a second acoustic energy emitter -208-, see figure 2D, the plurality of acoustic energy emitters configured to produce acoustic energy, where the first acoustic energy emitter and the second acoustic energy emitter are positioned adjacent to sides of the interior chamber  -204- to deliver the acoustic energy to sides of the shaft when placed within the interior chamber as shown in figures 2C and 2D.
Claim 2 - Zhu teaches the first acoustic energy emitter -208- and the second acoustic energy emitter -208- are positioned on opposing sides of the interior chamber, see figure 2C and 2D.
Claim 3 - Zhu teaches the interior chamber -204- includes at least one wall portion -218- configured to be adjusted between a first cross-sectional shape, circular,  that does not engage the shaft a second cross-sectional shape, penile shaped, that engages the shaft.  See column 11, line 50 through column 12 line 11 wherein the sac is circular and not touching the shaft and then penis shaped when the sac is inflated and conforms to the penis.
Claim 4 - Zhu teaches at least one wall portion further includes at least one contact portion configured to engage the shaft, the portion that conforms to the penis, column 12 lines 5-11.
Claim 5 - Zhu teaches the at least one contact portion is configured to transmit acoustic energy to the shaft, because the sac -218- is between the emitter -208- and the penile shaft the acoustic energy must be transmitted through the sac -218-.
Claim 6 - Zhu teaches the at least one contact portion includes a surface portion that can be elongated.  The sac is formed from elastomers such as rubber, column 11 lines 30-32.  Rubber is inherently capable of being elongated.
Claim 7 - Zhu teaches the sac -218- is formed from elastomers such as rubber, column 11 lines 30-32.  Rubber is inherently capable of being elongated.
Claim 8 - Zhu teaches the at least one contact portion of the sac -218- includes a thin section of material that transfers acoustic energy.  The sac is a thin material that transmits acoustic energy.
Claim 9 - Zhu teaches the least one of the plurality of acoustic energy emitters     -208- are adapted to transmit acoustic energy through at least one contact portion of the sac -218-.
Claim 10 - Zhu teaches a negative pressure source coupled to the interior chamber adapted for adjusting the tubular member between the first and second cross-sectional shapes, control unit -400- controls inflation and deflation of deformable sac       -218-, deflation inherently requires a negative pressure source and the sac transforms to and from a first and second configuration, column 6 lines 53-58.
Claim 11 - Zhu teaches each said acoustic emitter comprises an electromagnetic device, piezoelectric device -208-.
Claim 12 - Zhu teaches a controller -400- configured for modulating parameters of acoustic energy delivery, column 6 lines 46-52.
Claim 13 - Zhu teaches the parameters are selected from the group of amplitude, frequency and sequencing among the plurality of emitters, column 6 lines 39-42, 46-52.
Claim 14 - Zhu teaches a negative pressure source coupled to the interior chamber, -400- to deflate sac -218-, column 6 lines 53-56.
Claim 15 - Zhu teaches each said acoustic emitter comprises an electromagnetic device, piezoelectric device -208-.
Claim 16 - Zhu teaches an elastomeric structure -218- within the elongate tubular assembly -214- and surrounding the interior chamber -204-, where at least one of the plurality of acoustic energy emitters -208- is positioned in the elastomer structure.
Claim 19 - Zhu teaches a controller -400- configured for modulating parameters of acoustic energy delivery, column 6 lines 46-52.
Claim 20 - Zhu teaches the parameters are selected from the group of amplitude and frequency, column 6 lines 39-42, 46-52.
Claim 23 - Zhu teaches positioning a mammalian penile shaft in an interior chamber -204- of an elongate tubular assembly -214-; and delivering acoustic energy to the shaft from one or more acoustic energy emitters -208- disposed on adjacent to sides of the interior chamber -204-.
Claim 24 - Zhu teaches delivering acoustic energy includes delivering acoustic waves along a first transmission axis and a second transmission axis, each emitter        -208- has its own transmission axis, see figure 2D.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 23 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10 and 11 of copending Application No. 17/011,182 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious broadening of the scope of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 1 - see claim 2 of 17/011,182 which is broadened by deleting the sensor set forth in claim 1.
	Claim 13 - see claim 8.
	Claim 23 - see claim 10, and broadened by changing “shock-waves” to --acoustic energy--.
	Claim 25 - see claim 11.


Allowable Subject Matter
Claims 17, 18, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 26-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2007/0239074 teaches a focused shock wave therapy device and system but does not teach a negative pressure source or a fluid filled chamber radially outward from the emitter to cause the emitter to be moved into contact with the shaft. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791